                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Johnson Electric North America,
Inc., et al.,
                                       Case No. 19-cv-13190
                       Plaintiffs,
                                       Judith E. Levy
v.                                     United States District Judge

Daimay North America                   Mag. Judge David R. Grand
Automotive, Inc.,

                       Defendant.

________________________________/

               ORDER VACATING SHOW CAUSE [5]

     On November 7, 2019, the Court ordered Plaintiffs Johnson Electric

North America, Inc. and Parlex USA LLC to show cause why this case

should not be dismissed for lack of subject matter jurisdiction. Plaintiffs

responded on November 19, 2019, and provided the Court with additional

information regarding Parlex USA LLC’s sole member’s citizenship,

thereby demonstrating diversity jurisdiction in this case.

     The order to show cause has been satisfied and is vacated.

     IT IS SO ORDERED.

Dated: November 21, 2019                s/Judith E. Levy
Ann Arbor, Michigan                   JUDITH E. LEVY
                                      United States District Judge



                   CERTIFICATE OF SERVICE



      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 21, 2019.



                                      s/William Barkholz
                                      Case Manager




                                  2
